DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/371,422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 9 recites “iii) ensuring the first touch zone is sufficiently far from the second touch zone by: 
(1) identifying a first side of the touchscreen that is proximal to the first touch zone, 
(2) identifying a second side of the touchscreen that is proximal to the second touch zone, and 
(3) identifying that the first side and the second side are opposite each other on of the touchscreen” (emphasis added).

Examiner notes the specification of priority application 15/371,422 as originally filed does not appear to include any disclosure regarding identifying a side of the touch screen or ensuring touch zones are sufficiently far.
The specification of priority application 15/371,422 as originally filed appears limited to identifying contacts in a predefined touch zone (paragraphs [0018] and [0023] and Figs. 2 and 3).  As best as Examiner can tell there is no identifying of the physical side of the touch screen or identifying that first and second sides are opposite of each other.  The location of the touch zones appears to be determined by the system and then presented to the user rather than identified after a touch has been detected.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of “iii) ensuring the first touch zone is sufficiently far from the second touch zone by: (1) identifying a first side of the touchscreen that is proximal to the first touch zone, (2) identifying a second side of the touchscreen that is proximal to the second touch zone, and (3) identifying that the first side and the second side are opposite each other on of the touchscreen” (claim 9 – emphasis added) (see 35 USC § 112 rejection below for further details) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying touch inputs in zones that are predefined on opposite sides, does not reasonably provide enablement for “iii) ensuring the first touch zone is sufficiently far from the second touch zone by: (1) identifying a first side of the touchscreen that is proximal to the first touch zone, (2) identifying a second side of the touchscreen that is proximal to the second touch zone, and (3) identifying that the first side and the second side are opposite each other on of the touchscreen” (claim 9 – emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

(1) identifying a first side of the touchscreen that is proximal to the first touch zone, 
(2) identifying a second side of the touchscreen that is proximal to the second touch zone, and 
(3) identifying that the first side and the second side are opposite each other on of the touchscreen” (emphasis added).

Examiner notes the specification as filed does not appear to include any disclosure regarding identifying a side of the touch screen or ensuring touch zones are sufficiently far.
The specification appears limited to identifying contacts in a predefined touch zone (paragraphs [0019] and [0024] and Figs. 2 and 3).  As best as Examiner can tell there is no identifying of the physical side of the touch screen or identifying that first and second sides are opposite of each other.  The location of the touch zones appears to be determined by the system and then presented to the user rather than identified after a touch has been detected.
In the interest of compact prosecution, Examiner is interpreting the claim to include predefining touch zones that satisfy the condition for the remainder of this office action.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Segawa et al. (USPN 2017/0060357).

With respect to claim 9, Segawa teaches a method of detecting a three-handed gesture on a touchscreen comprising: 
a) detecting proper contact at two different touch zones located on the touchscreen, wherein neither of the two different touch zones is pre-defined to any particular location on the touchscreen but is identified after detecting and analyzing the touchscreen contact (Figs. 9 and 14, items rg1 and rg2 and Fig. 17 and paragraphs [0089] and [0090].  Examiner is interpreting the term “particular location” to require a specific and limited location such as a displayed button.  Segawa teaches a generic touch region but does not require a particular location within that region), wherein proper contact at the two different touch zones is identified by: 
i) detecting a first cluster of three points of contact on the touchscreen that are proximal to each other to form a first touch zone , 
ii) detecting a second cluster of three point of contact on the touch screen that are proximal to each other to form a second touch zone (Segawa, Figs. 9 and 14 and at least paragraphs [0089]-[0090] teach a cluster of 3 separate fingers in second touch zone rg2), and 
iii) ensuring the first touch zone is sufficiently far from the second touch zone by: 
(1) identifying a first side of the touchscreen that is proximal to the first touch zone (Fig. 14, item rg1 is proximal to the left side.  Examiner notes the side was identified and selected as the predetermined location for the touch zone), 
(2) identifying a second side of the touchscreen that is proximal to the second touch zone (Fig. 14, item rg2 is proximal to the right side.  Examiner notes the side was identified and selected as the predetermined location for the touch zone), and 
(3) identifying that the first side and the second side are opposite each other on of the touchscreen (Fig. 14, items rg1 and rg2 are proximal to the left and right sides.  Examiner notes the opposing sides were identified and selected as the predetermined location for the touch zones); 
b) after detecting proper contact at the two different touch zones, displaying an input mechanism at a third touch zone that is separated on the touchscreen from the first and second touch zones (Fig. 14, item 1401 and Fig. 17, item S1704); and 
c) on the device, only while still detecting the proper contact at the two different touch zones and while displaying the input mechanism, recognizing contact on the touchscreen at the input mechanism (Fig. 14, item 1401 and Fig. 17, item S1705). 
With respect to claim 10, Segawa teaches the method of claim 9, discussed above, wherein the third touch zone is located proximal to a third side of the touchscreen that differs from the sides proximal to the two different touch zones (Segawa, Fig. 14, item 1401 is proximal the bottom side). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (USPN 2017/0060357) in view of Official notice.

a method of using a device having a touchscreen to ensure input from two parties for the purpose of assuring proper consent to a document (Figs. 9-14 and 17 and paragraph [0102]) comprising: 
a) on the device, displaying the document on the touchscreen (Figs. 9-13.  Examiner notes the term “document” is subject to a reasonably broad interpretation and includes the teachings of Segawa); 
b) on the device, detecting a plurality of points of contact on the touchscreen at each of two different touch zones located distant from each other on the touchscreen to verify the device is being properly held, wherein neither touch zone is pre-defined to any particular location on the touchscreen but is identified after detecting and analyzing the plurality of points of contact (Figs. 9 and 14, items rg1 and rg2 and Fig. 17 and paragraphs [0089] and [0090].  Examiner is interpreting the term “particular location” to require a specific and limited location such as a displayed button.  Segawa teaches a generic touch region but does not require a particular location within that region); 
c) on the device, after detecting the plurality of points of contact at the two different touch zones, displaying a mechanism for receiving consent at a third touch zone (Fig. 14, item 1401 and Fig. 17, item S1704); and
d) on the device, only while still detecting the plurality of points of contact at the two different touch zones, recognizing consent by detecting an input of consent at the third touch zone (Fig. 14, item 1401 and Fig. 17, item S1705).
However, Segawa fails to expressly teach e) recording the consent in a data memory (Fig. 14 and Fig. 17, item S1706 and paragraphs [0104] and [0117] teach .
Examiner takes official notice that it is well known in the art to record received data in data memory.  This is especially important with respect to consent documents to have copies for later review in case of disputes or disagreements.
Segawa teaches a base process/product of obtaining consent which the claimed invention can be seen as an improvement to record received data in data memory.  Official notice teaches a known technique of recording received data in data memory that is comparable to the base process/product.
Official notice’s known technique of recording received data in data memory would have been recognized by one skilled in the art as applicable to the base process/product of Segawa and the results would have been predictable and resulted in recording received data in data memory which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready 
	
	With respect to claim 2, Segawa in view of official notice teach the method of claim 1, discussed above, wherein the two different touch zones are located proximal to opposites sides of the touchscreen (Segawa, Fig. 14, items rg1 and rg2 are proximal to the left and right sides). 
With respect to claim 3, Segawa in view of official notice teach the method of claim 2, discussed above, wherein the third touch zone is located proximal to a third side of the touchscreen that differs from the sides proximal to the two different touch zones (Segawa, Fig. 14, item 1401 is proximal the bottom side). 
With respect to claim 4, Segawa in view of official notice teach the method of claim 1, discussed above.  However, Segawa in view of official notice fails to expressly teach wherein the step of detecting the input of consent at the third touch zone comprises recognizing a plurality of simultaneous points of contact in the third touch zone (emphasis added). 
Examiner takes official notice that detection of a plurality of simultaneous points of contact is well known in the art.  Examiner notes this is commonly found in a two-finger tap gesture.
Segawa in view of official notice teaches a base process/product of detecting the input of consent at the third touch zone which the claimed invention can be seen as an 
Official notice’s known technique of detecting of a plurality of simultaneous points of contact would have been recognized by one skilled in the art as applicable to the base process/product of Segawa in view of official notice and the results would have been predictable and resulted in the step of detecting the input of consent at the third touch zone comprises recognizing a plurality of simultaneous points of contact in the third touch zone which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
With respect to claim 5, Segawa in view of official notice teach the method of claim 1, discussed above, wherein the step of detecting the input of consent at the third touch zone comprises recognizing a contact (Segawa, Fig. 14, item 1401 teaches a button interface element). 
However, Segawa in view of official notice fails to expressly teach wherein the step of detecting the input of consent at the third touch zone comprises recognizing a moving point of contact (emphasis added). 
Examiner takes official notice that it is well known in the art to replace a button interface element with a slide bar interface element.  Examiner notes a slide bar interface requires a moving point of contact.
Segawa in view of official notice teaches a base process/product of detecting input which the claimed invention can be seen as an improvement in that the step of detecting the input of consent at the third touch zone comprises recognizing a moving point of contact.  Official notice further teaches a known technique of replacing a button interface element with a slide bar interface element that is comparable to the base process/product.
Official notice’s known technique of replacing a button interface element with a slide bar interface element would have been recognized by one skilled in the art as applicable to the base process/product of Segawa in view of official notice and the results would have been predictable and resulted in the step of detecting the input of consent at the third touch zone comprises recognizing a moving point of contact which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).

	
	With respect to claim 6, Segawa in view of official notice teach the method of claim 5, discussed above, wherein the displayed mechanism for receiving consent at the third touch zone comprises a slide bar interface (Official notice as taken for claim 6 teaches a slide bar interface). 
With respect to claim 7, Segawa in view of official notice teach the method of claim 1, discussed above, wherein the step of detecting a plurality of points of contact on the touchscreen at each of the two different touch zones further comprises detecting a cluster of three separate points of contact for each of the two different touch zones (Segawa, Figs. 9 and 14 and at least paragraphs [0089]-[0090] teach a cluster of 3 separate fingers). 
With respect to claim 8, Segawa in view of official notice teach the method of claim 7, discussed above, wherein each cluster is detected when the three separate points of contact are determined to be sufficiently close to each other (Segawa, Figs. 9 and 14 and at least paragraphs [0089]-[0090] teach a cluster of 3 separate , further wherein the two clusters are sufficiently far from each other to form separate touch zones (Segawa, Figs. 9 and 14 and at least paragraphs [0089]-[0090] teach a cluster of 3 separate fingers in each touch zone.  Examiner notes a reasonably broad interpretation of the term “sufficiently far” includes contacts occurring in opposing touch zones). 
The further limitations of claims 11-13 are rejected for substantially the same reasons as claims 4-6, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Brisebois et al. (USPN 2010/0134423), Maloo et al. (USPN 2017/0139537), Jang et al. (USPN 2017/0090617), Drumm (USPN 2011/0157096) and Schonleben et al. (USPN 2015/0293695) teach touch sensing and points of contact;
Moon et al. (USPN 2014/0047370), Kukulski et al. (USPN 2014/0267078) and Walker et al. (USPN 2017/0038959) teach two finger inputs including a tap and press/hold gestures; and
Granfeldt et al. (USPN 2002/0138444) teaches saving received data in memory.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623